United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.P., Appellant
and
DEPARTMENT OF THE ARMY, FIRE
DEPARTMENT, Fort Drum, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-382
Issued: December 14, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 7, 2010 appellant filed a timely appeal from the November 24, 2010
decision of the Office of Workers’ Compensation Programs denying his recurrence of disability
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant is entitled to compensation as of December 21, 2009.
On appeal appellant’s attorney made various arguments considering the suitability of a
job offered to appellant, a position appellant worked for two and one-half hours before he alleged
that he sustained further injury. He argues that OWCP denied appellant due process rights.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 8, 1988 appellant, then a 37-year-old firefighter, filed a traumatic injury claim
alleging that on March 5, 1988, while stepping out of the truck to test pump operations, he
slipped and fell on ice. He twisted on his right knee. On October 20, 1989 OWCP accepted
appellant’s claim for torn right medial meniscus and torn right anterior cruciate ligament. On
April 19, 1988 appellant had a diagnostic and operative arthroscopy with partial medial
menisectomy. On August 28, 1991 he underwent a right knee anterior cruciate ligament
reconstruction using Hamstring autograft.
Appellant was treated by Dr. Megan Wright, a Board-certified family practitioner. In an
October 2, 2006 report, Dr. Wright noted that appellant had chronic knee pain and was totally
disabled. In an October 10, 2008 report, she noted that appellant would be an appropriate
candidate for orthopedic referral to consider repeat knee replacement.
OWCP referred appellant to Dr. Jonathan Black, a Board-certified orthopedic surgeon,
for a second opinion. In a February 2, 2009 report, Dr. Black opined that appellant was not
capable for performing full-time duty as a firefighter but was capable of performing sedentary
duties of an alarm room operator full time. He advised that appellant has no other condition than
his right total knee arthroplasty that prevented appellant from returning to work in his preinjury
capacity. Dr. Black noted that as appellant had not worked for 18 years he would benefit from a
functional capacity evaluation and a work-hardening program. He opined that appellant suffered
from a permanent aggravation of the preexisting condition of arthritis of the right knee as well as
an acute anterior cruciate ligament tear following his injury.
On August 5, 2009 the employing establishment offered appellant a position as an office
aide.
In an August 12, 2009 letter, Dr. John J. Carthy, a treating Board-certified family
practitioner, stated that appellant informed him that he received a letter from the employing
establishment to resume work and, if he did not return to work as an office aide, he would lose
his disability benefits. He noted that appellant had been disabled for 20 years secondary to an
injury that occurred when he fell off a fire truck in 1988 and injured his left knee, which resulted
in a knee replacement in 1998. Dr. Carthy noted that appellant’s arthritis and chronic pain
increased over the years and he continued to be totally disabled from any significant gainful
employment because of his symptoms. He stated that appellant was able to sit without pain for
10 minutes to an hour at which time he must stand up and move about. Dr. Carthy noted an
essentially normal physical examination of the right knee which was severely painful at times.
He noted markedly limited range of motion and flexion and pain with weight bearing. Due to
instability of the knee, appellant’s comfort level was unpredictable and flare ups of the knee
would probably limit his attendance at work fairly frequently. Dr. Carthy opined that appellant
resuming work was not possible.
By letter dated October 27, 2009, OWCP indicated that it had reviewed the proposed job
offer of employment and found it to be suitable. Appellant was informed that, if he failed to
accept the offered position and did not report for work, reasons in justification of this failure
would be considered by OWCP prior to termination of benefits.

2

In a November 5, 2009 report, Dr. Carthy stated that appellant had been his patient since
March 2009. He noted that there were three elements which prevented appellant from gainful
employment, whether active or sedentary activity. Dr. Carthy noted that appellant has severe
degenerative joint disease which would flare up periodically requiring him to miss work and
would increase his stress level due to his high work ethic. He noted that appellant’s hearing loss
was a handicap even from office work as communicating with fellow workers as well as
attempting to use the telephone will be difficult if not impossible. Finally, Dr. Carthy noted that
appellant’s anxiety, depression and panic disorder precluded his working effectively in any
environment. He opined that denial of appellant’s total disability after 18 years was
unreasonable and outrageous.
By decision dated December 23, 2009, OWCP terminated appellant’s compensation
benefits effective that date because it found that the evidence established that he refused to
accept suitable work.
On January 10, 2010 appellant requested reconsideration of the December 23, 2009
decision.
In a statement received by OWCP on January 11, 2010, appellant noted that on
December 21, 2009 he reported to work and sat through a video. During this period, he became
sick to his stomach because of stress, anxiety and pain from this right knee and back. Appellant
went to his vehicle and leaned and his knee gave out on the slippery ground and he fell on to his
back thereby injuring himself.
On February 10, 2010 appellant filed a notice of recurrence of the March 5, 1988 injury.
He listed the date and hour of recurrence as May 9, 1988 and listed the time his pay stopped as
December 23, 2009. Appellant stated that after his right knee injury he was put on a light-duty
job in the alarm room that the job was stressful because of his lack of hearing and inability to
move around properly, that he was making mistakes that could injure or cause death to fellow
firefighters. On February 11, 2012 the employing establishment controverted the recurrence
claim, noting that he returned to work for less than 2.5 hours and then went absent without leave
(AWOL) and was still AWOL.
On March 30, 2010 OWCP vacated the December 23, 2009 decision, finding that there
was no basis for finding that appellant refused to perform suitable work when offered. However,
it found that compensation could not be reinstated as there was a pending claim for recurrence of
disability. OWCP stated that, after a decision was rendered on the claim for recurrence of
disability, a determination concerning entitlement to compensation for wage loss could be made.
On May 25, 2010 OWCP denied appellant’s claim for a recurrence as the evidence was
not sufficient to establish a current medical condition due to the accepted work injury.
On June 2, 2010 OWCP received appellant’s request for an oral hearing before an OWCP
hearing representative. At the hearing held on September 16, 2010, the hearing representative
stated that the issue was whether appellant sustained a recurrence of disability effective
December 23, 2009. Appellant testified that the job offered was not suitable because he was
having a lot of problems with anxiety, stress and depression, problems being around people and

3

that his hearing was extremely difficult. He stated that when he was around people this caused
anxiety and resulting sickness. Appellant noted that, while attending a safety hearing in an
enclosed area, he had trouble being in the enclosed area and on a break he went outside because
he felt sick. He discussed ongoing problems with anxiety, hearing and his knee. Appellant
testified that Dr. Black did not ask him questions or look at his knee.
By decision dated November 24, 2010, an OWCP hearing representative affirmed the
May 25, 2010 decision as the evidence failed to establish a recurrence of disability.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of justifying termination or modification
of compensation benefits. After it has determined that an employee has disability causally
related to his federal employment, OWCP may not terminate compensation without establishing
that the disability ceased or that it is no longer related to the employment.2 Generally, OWCP
can meet this burden by showing that the employee returned to work, even if that work is light
duty rather than the date-of-injury position, if thereafter the employee earns no less than he had
before the employment injury.3 A short-lived and unsuccessful attempt to return to duty,
however, does not automatically discharge OWCP’s burden to justify termination of
compensation.4
ANALYSIS
OWCP accepted that appellant suffered from a torn right medial meniscus and a torn
right anterior cruciate ligament as a result of an employment-related injury on March 5, 1988. It
paid total disability compensation.
Based on the opinion of the second opinion physician, Dr. Black, OWCP determined that
the position offered to appellant by the employing establishment as an office aide was suitable.
This determination was opposed by appellant’s treating physician, Dr. Carthy. Nevertheless,
OWCP terminated appellant’s compensation benefits in a decision dated December 23, 2009 as it
found that appellant refused to accept suitable work. OWCP vacated this decision by a
March 30, 2010 decision. However, it determined that compensation could not be reinstated as
there was a pending claim for recurrence.
However, the record reveals that appellant attempted to return to work on
December 21, 2009. Appellant only worked two and one-half hours on this date. He alleged
that, after watching a video, he felt ill and went to the parking lot because he thought he would
have to vomit. Appellant stated that he went to his vehicle and leaned and that his knee gave out
on the slippery ground and he fell on his back and sustained an injury. OWCP treated his claim
as a claim for a recurrence.
2

I.J., 59 ECAB 524 (2008); D.S., Docket No. 10-2076 (issued August 10, 2011).

3

Billy Sinor, 35 ECAB 419 (1983).

4

L.H., Docket No. 10-1209 (issued April 3, 2011).

4

However, in treating appellant’s claim as a claim for recurrence, OWCP erroneously
placed the burden of proof on appellant to establish continuing compensation. A short-lived
return to work does not shift the burden of proof regarding employment-related disability.5 The
Board has held that such a shift in burden of proof is not appropriate when there is a brief return
to work and the medical evidence does not establish that the claimant could continue to perform
the light-duty job.6
The medical evidence does not clearly establish that appellant’s employment-rated
disability had ceased by December 21, 2009. There is no medical evidence which shows that
appellant no longer had residuals of his March 5, 1988 employment injury on or after
December 21, 2009. All of the medical evidence of record indicates that appellant was either
partially or totally disabled due, in part, to his employment-related knee injury. Appellant’s
treating physicians, Dr. Wright and Dr. Carthy, both opined that appellant remained totally
disabled due to his employment injury. Dr. Black, the second opinion physician, opined that
appellant suffered from a permanent aggravation of his preexisting condition of arthritis of the
right knee as well as an acute anterior cruciate ligament tear following his injury. Dr. Black,
however, found that appellant was capable of working within specific restrictions.
The Board finds no probative medical evidence establishing that appellant’s employmentrelated condition had ceased on or after December 21, 2009. Although in its November 24, 2010
decision OWCP indicates that it was denying appellant’s claim for a recurrence, in effect it
impermissibly terminated appellant’s compensation benefits,7 which it failed to reinstated
following the December 23, 2009 termination decision was vacated. It remains OWCP’s burden
of proof to terminate compensation, and the Board finds that OWCP has not met its burden in
this case.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation effective December 21, 2009 and that appellant is entitled to continuing
compensation.

5

Cheryl A. Weaver, 51 ECAB 308 (2000).

6

Fred Reese, 56 ECAB 568, 571-572 (2005).

7

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 24, 2010 is reversed.
Issued: December 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

